Exhibit 10(17)

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is executed effective as of February 13, 2008 (the “Effective
Date”), by and among AZZ incorporated, a Texas corporation (“Borrower”), and
Bank of America, N.A., as Lender, Administrative Agent, Swing Line Lender and
L/C Issuer (“Administrative Agent”).

A.         Borrower and Administrative Agent are party to that certain Second
Amended and Restated Credit Agreement dated as of May 25, 2006 (as heretofore
amended, modified, supplemented, restated or amended and restated from time to
time, the “Agreement”).

B.         Borrower has requested that Administrative Agent amend certain terms
and provisions of the Agreement.

C.         Borrower and Administrative Agent have agreed, upon the following
terms and conditions, to amend the Agreement subject to and upon the terms and
conditions provided herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement shall have the
meaning assigned to such term in the Agreement.

Section 2. Amendments to Agreement. Effective as of the Effective Date, but
subject to satisfaction of the conditions precedent set forth in Section 3
hereof, the Agreement is hereby amended as set forth below.

(a)         Section 6.12(d) of the Agreement is amended to read in its entirety
as follows:

“(d) Capital Expenditures. Not to make Capital Expenditures on a consolidated
basis in an amount in excess of (i) $14,000,000 during any fiscal year ending
before February 28, 2009, (ii) $22,000,000 during the fiscal year ending on
February 28, 2009, and (iii) $20,000,000 during any fiscal year ending after
February 28, 2009.”

(b)         Schedule 5.13 to the Agreement is deleted and replaced by Schedule
5.13 attached hereto.

(c)         The notice information for AZZ incorporated contained in Schedule
10.02 to the Agreement is deleted and replaced by the following:

“AZZ incorporated:

One Museum Place

3100 West 7th Street

Fort Worth, TX 76107

Attention: Mr. Dana L. Perry

Telephone: (817) 810-0095

Telecopier: (817) 336-5354

Electronic Mail: danaperry@azz.com

Website Address: www.azz.com

U.S. Taxpayer Identification Number: 75-0948250”

 

  1    AZZ Fourth Amendment



--------------------------------------------------------------------------------

(d)         Section IV. of Schedule 2 of Exhibit D to the Agreement is deleted
and replaced by the following:

“IV. Section 6.12(d) - Capital Expenditures.

 

A.

  

        Capital Expenditures during current fiscal year to Statement Date:

     $                                  

B.

  

        Maximum permitted Capital Expenditures (select applicable amount):

     [$14,000,000]                    [$22,000,000]               
[$20,000,000]       

C.

  

        Excess (deficiency) for covenant compliance (Line IV.B - IV.A):

     $                            ”   

Section 3. Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date when and if Administrative Agent has received the
following:

(a)         this Amendment, duly executed by Borrower, each Guarantor and
Administrative Agent;

(b)         if requested by Administrative Agent, a certificate of a Responsible
Officer, certifying the names and true signatures of the officers of Borrower
authorized to execute and deliver this Amendment;

(c)          (i) if requested by Administrative Agent, for Borrower and each
Guarantor that is not a partnership, copies of the resolutions of the Board of
Managers or Board of Directors of Borrower or such Guarantor, approving and
authorizing the execution, delivery and performance by Borrower or such
Guarantor of this Amendment and the transactions contemplated hereby, certified
by a Responsible Officer of Borrower or such Guarantor; and (ii) for each
Guarantor that is a partnership, evidence of approval and authorization of the
execution, delivery and performance by such Guarantor of this Amendment and the
transactions contemplated hereby, accompanied by a certificate from the general
partner or other appropriate managing partner;

(d)         if requested by Administrative Agent, a certificate of a Responsible
Officer (or general partner or other appropriate managing partner, as
applicable) of each Guarantor, certifying the names and true signatures of the
officers of such Guarantor authorized to execute and deliver this Amendment; and

(e)         such other assurances, certificates, Loan Documents, other
documents, consents and opinions as Administrative Agent may reasonably require.

Section 4. Representations and Warranties of Borrower. Borrower represents and
warrants to Administrative Agent as set forth below.

(a)         The execution, delivery and performance by Borrower and each
Guarantor of this Amendment and the transactions contemplated hereby, and the
Agreement, as amended hereby, have been duly authorized by all necessary
corporate action and do not and will not (i) require any consent or approval of
any stockholder, member, partner, security holder or creditor of Borrower or
such Guarantor, (ii) violate or conflict with any provision of Borrower’s or
such Guarantor’s Articles of Incorporation, Bylaws, partnership agreement,
limited liability company agreement, or other organizational documents,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or leased or hereafter acquired by Borrower or
such Guarantor, (iv) violate any Laws applicable to Borrower or such Guarantor
(v) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan agreement or
any other material agreement to which Borrower or such Guarantor is a party or
by which Borrower or such Guarantor or any of its Property is bound or affected.

 

  2    AZZ Fourth Amendment



--------------------------------------------------------------------------------

(b)         No authorization, consent, approval, order license or permit from,
or filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under applicable Law the execution,
delivery and performance by Borrower or any Guarantor of this Amendment and the
transactions contemplated hereby, and the Agreement, as amended hereby.

(c)         Each of this Amendment and the Agreement, as amended hereby, has
been duly executed and delivered by Borrower and each Guarantor and constitutes
the legal, valid and binding obligation of Borrower and each Guarantor,
enforceable against Borrower and each Guarantor in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.

(d)         The representations and warranties of Borrower contained in Article
V of the Agreement are true and correct as though made on and as of the
Effective Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct as
of such earlier date).

(e)         No Default or Potential Default exists or would result from the
effectiveness of this Amendment.

(f)         Borrower and each Guarantor agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents and certificates as Administrative Agent may reasonably request in
order to create, perfect, preserve, and protect the guaranties, assurances, and
Liens granted, conveyed or assigned by the Agreement and the other Loan
Documents.

Section 5. Reference to and Effect on Loan Documents.

(a)         On and after the Effective Date, each reference in the Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or any other expression of
like import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement,” “thereunder,” “thereof,” “therein” or any other
expression of like import referring to the Agreement, shall mean and be a
reference to the Agreement as amended and modified by this Amendment.

(b)         Except as specifically amended hereby, all provisions of the
Agreement and all Collateral Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(c)         Except as otherwise expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of any Lender or Administrative Agent under any of
the Loan Documents or constitute a waiver of any provision of any of the Loan
Documents.

 

  3    AZZ Fourth Amendment



--------------------------------------------------------------------------------

Section 6. Costs and Expenses. Borrower agrees to pay on demand all reasonable
costs and expenses of Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments, agreements
and Loan Documents to be delivered hereunder, including the reasonable fees and
out-of-pocket expenses of counsel for Administrative Agent with respect thereto
and with respect to advising Administrative Agent as to its rights and
responsibilities hereunder and thereunder.

Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument. This
agreement, when executed by the parties hereto, shall be a “Loan Document” as
defined and referred to in the Agreement and the other Loan Documents. Delivery
of an executed counterpart hereof by fax shall be effective as the delivery of a
manually executed counterpart hereof.

Section 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

Section 9. ENTIRETY. THIS AMENDMENT, THE AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

  4    AZZ Fourth Amendment



--------------------------------------------------------------------------------

AZZ incorporated By:  

      /s/ Dana Perry    

Dana Perry, Vice President BANK OF AMERICA, N.A., as Administrative Agent By:  

      /s/ Allison W. Connally    

Name:  Allison W. Connally

Title:  Senior Vice President

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and

Swing Line Lender

By:  

      /s/ Allison W. Connally    

Name:  Allison W. Connally

Title:  Senior Vice President

Signature Page to AZZ Fourth Amendment



--------------------------------------------------------------------------------

To induce Administrative Agent to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, and (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns.

GUARANTORS:

AAA GALVANIZING - JOLIET, INC.

AAA GALVANIZING - DIXON, INC.

AAA GALVANIZING - CHELSEA, INC.

AAA GALVANIZING - HAMILTON, INC.

AAA GALVANIZING - PEORIA, INC.

AAA GALVANIZING - WINSTED, INC.

AZTEC INDUSTRIES, INC.

THE CALVERT COMPANY, INC.

GULF COAST GALVANIZING, INC.

ARKGALV, INC.

ARBOR-CROWLEY, INC.

ATKINSON INDUSTRIES, INC.

AZTEC INDUSTRIES, INC. - MOSS POINT

AUTOMATIC PROCESSING INCORPORATED

ARIZONA GALVANIZING, INC.

HOBSON GALVANIZING, INC.

CGIT SYSTEMS, INC.

WESTSIDE GALVANIZING SERVICES, INC.

CARTER AND CRAWLEY, INC.

CENTRAL ELECTRIC COMPANY

CENTRAL ELECTRIC MANUFACTURING

            COMPANY

ELECTRICAL POWER SYSTEMS, INC.

WITT GALVANIZING - CINCINNATI, INC.

WITT GALVANIZING - MUNCIE, INC.

WITT GALVANIZING - PLYMOUTH, INC.

Signature Page to AZZ Fourth Amendment



--------------------------------------------------------------------------------

AZTEC MANUFACTURING PARTNERSHIP,

      LTD.

By: AZZ GROUP, LP, its General Partner

            By: AZZ GP, LLC, its General Partner

AZTEC MANUFACTURING - WASKOM

      PARTNERSHIP, LTD.

By: AZZ GROUP, LP, its General Partner

            By: AZZ GP, LLC, its General Partner

RIG-A-LITE PARTNERSHIP, LTD.

By: AZZ GROUP, LP, its General Partner

            By: AZZ GP, LLC, its General Partner

INTERNATIONAL GALVANIZERS

      PARTNERSHIP, LTD.

By: AZZ GROUP, LP, its General Partner

            By: AZZ GP, LLC, its General Partner

DRILLING RIG ELECTRICAL SYSTEMS CO.

      PARTNERSHIP, LTD.

By: AZZ GROUP, LP, its General Partner

            By: AZZ GP, LLC, its General Partner

AZZ GROUP, LP

By: AZZ GP, LLC, its General Partner

AZZ GP, LLC

AZZ LP, LLC

AZZ HOLDINGS, INC.

By:       /s/ Dana L. Perry                

            Dana L. Perry, Secretary of each of the

            foregoing entities

Signature Page to AZZ Fourth Amendment